Title: To Thomas Jefferson from Auguste de Grasse, 1 April 1801
From: Grasse, Auguste de
To: Jefferson, Thomas




Monsieur Le Président
charleston Caroline du SudCe 1er. d’avril 1801.

J’Etais fort Jeune Lorsque Vous allates a Paris, mais je me Rapele parfaitement bien D’avoir Eu L’honneur de Vous y Voir plusieurs fois chez mon Pere.
Lorsque j’arrivai ici En 1793 fuyant avec ma famille les dangers qui nous menacaient à St. domingue, ou je m’Etois rendu avant la Revolution pour y prendre possession des biens qui m’y Etoient devolus par la mort de mon Pere, Je n’aurois Certainement pas manqué de Cultiver Votre Connoissance Si les Circonstances Eussent dirigées mes pas vers philadelphie. Votre accession a la chaire Présidentiel du Gouvernement des Etats-unis de L’amérique, m’offre l’occasion de me rappeler a Votre ressouvenir et de Vous  feliciter d’avoir enfin réuni des Suffrages tant merités par le devouement que vous n’avés jamais Cessé de temoigner pour le bien de Votre pays.
En arrivant dans ce Continent, J’ai Eprouvé les bienfaits du Gouvernement Sous le titre de Sous-Ingenieur, mais je ne Scais par qu’elle fatalité ces Secours m’ont Etés Subitement retirés au moment ou je m’y attendois le moins, forcé D’attendre ici la paix Générale, Comme le Seul Evenement qui puisse nourir nos Esperences sur le Sort de St. domingue, mon desir Seroit, dans cet interval dont la durée Est incertaine, D’Etre Employé utilement pour les Etats-unis Et assés avantageusement pour L’Existance de ma famille. Le Colonel Sinf qui Vient de partir pour philadelphie, devoit se charger de Vous remettre Cette Lettre Et de Vous parler de moi, mais Son depart à Eté si précipité que je n’ai pû En profiter, permettés moi au nom de la mémoire de mon pere, que Vous honnoré de quelques Considerations, de reclamer Votre bienveillance Et votre appui Et Soyés convaincu Du Zêle avec le quel j’e m’Efforcerai de les meriter.
J’ai L’honneur D’Etre avec un profond Respect Monsieur Le président Votre trés humble Et trés Obeissent Serviteur

Augustus de Grasse



editors’ translation

Mr. President
Charleston, South Carolina, this 1st of April 1801.

I was very young when you went to Paris, but I remember perfectly well having had the honor of seeing you several times at my father’s house.
When I arrived here in 1793, fleeing with my family the dangers that threatened us in Saint-Domingue—whither I had gone before the Revolution to take possession of the estate that had come down to me through the death of my father—I should certainly not have failed to make your acquaintance if circumstances had directed my steps towards Philadelphia. Your accession to the post of president of the government of the United States of America offers me the chance to recall myself to your memory and to congratulate you for having finally gained the approval so well deserved by the devotion that you have never ceased to manifest for the good of your country.
Upon arriving on this continent, I experienced the beneficence of the government under the title of sub-engineer, but through I know not what fatality, this assistance was suddenly withdrawn from me at the moment when I least expected it. Forced to await here the general peace as the sole event that can nourish my hopes for the fate of Saint-Domingue, my desire would be, in this interval of unknown duration, to be employed usefully for the United States and advantageously enough for  my family’s existence. Colonel Senf, who has just left for Philadelphia, was to take charge of delivering this letter to you and to speak to you about me, but his departure was so precipitated that I could not take advantage of it. Permit me, in the name of my father’s memory, whom you honored with certain marks of esteem, to lay claim to your kindness and support. And be assured of the zeal with which I shall exert myself to deserve them.
I have the honor to be with profound respect, Mr. President, your very humble and very obedient servant

Augustus de Grasse


